Judgment in favor of the plaintiff in the sum of $42,861 unanimously affirmed, with $50 costs and disbursements to plaintiff. On this appeal the defendants urge that recovery in a cause of action brought under section 205-a of the General Municipal Law would not entitle the plaintiff to recover compensatory damages. However, such contention is not open to defendants on this appeal because they failed to object to the portion of the charge wherein the court did instruct the jury that in finding for the plaintiff it must bring in a verdict for compensatory damages (see CPLE 4017, 5501, subd. [a], par. 3). The defendants’ failure to object to the court’s charge makes that charge the law of the case (see Brown v. Du Frey, 1 N Y 2d 190, 195), and the defendant is bound thereby. Therefore, we need not consider whether the court’s charge in that respect was correct. We find no merit to the defendants’ contention that error was committed with respect to other portions of the charge, and since the evidence fully supported the verdict of the jury, the judgment appealed from is affirmed. Concur — Botein, P. J., Breitel, Rabin, Steuer and Witmer, JJ.